Name: 95/578/EC: Council Decision of 22 December 1995 fixing the amount of the Community financial contribution for 1995 to expenditure incurred by the Swedish authorities for the release of smolt
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  cooperation policy;  EU finance;  economic policy;  agricultural activity;  Europe
 Date Published: 1995-12-30

 Avis juridique important|31995D057895/578/EC: Council Decision of 22 December 1995 fixing the amount of the Community financial contribution for 1995 to expenditure incurred by the Swedish authorities for the release of smolt Official Journal L 326 , 30/12/1995 P. 0069 - 0069COUNCIL DECISIONof 22 December 1995fixing the amount of the Community financial contribution for 1995 to expenditure incurred by the Swedish authorities for the release of smolt(95/578/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 125 thereof, Whereas Article 125 of the 1994 Act of Accession provides that the Council, acting by qualified majority on a proposal from the Commission, is to fix annually the amount of the Community's financial contribution to the release of smolt carried out by the competent Swedish authorities; Whereas that financial contribution must be approved in the light of the balances existing immediately before Sweden's accession; Whereas Article 3 of the Agreement between the European Economic Community and the Government of Sweden on certain measures for the purpose of promoting the reproduction of salmon in the Baltic (1) provides that the amount of the contribution must be equal to the actual costs to the Swedish authorities of breeding, tagging and releasing the quantity of smolt necessary to produce a quantity of salmon equal to the non-reciprocal quota allocated to the Community in the Swedish fishery zone for the year during which the contribution is to be granted; Whereas the Commission has received Sweden's application for the Community financial contribution for 1995; whereas this application is the same as for 1994; Whereas the International Committee for Baltic Fisheries has recommended a total allowable catch (TAC) for the Baltic salmon stock and the proportion of that TAC to be allocated to the Community; Whereas the TAC fixed for 1995 has been reduced and the Swedish application must be re-examined in the light of that fact; Whereas the amount of the Community financial contribution has been calculated by applying proportionally this reduction in the non-reciprocal quota which Sweden is assumed to have allocated to the Community, had the bilateral agreement remained in force, HAS ADOPTED THIS DECISION: Article 1The amount of the Community financial contribution for 1995 to expenditure on promoting salmon reproduction in the Baltic Sea shall not exceed ECU 666 092. Article 2This Decision is addressed to the Government of Sweden. Done at Brussels, 22 December 1995. For the CouncilThe PresidentL. ATIENZA SERNA(1) OJ No L 226, 29. 8. 1980, p. 8.